Citation Nr: 0937481	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-02 609	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford , 
Connecticut
 
 
THE ISSUES
 
1.  Entitlement to service connection for claimed breathing 
problems.
 
2.  Entitlement to service connection for memory loss, 
including as secondary to service-connected stroke residuals.
 
3.  Entitlement to service connection for left sided 
weakness, including as secondary to service-connected stroke 
residuals.
 
 
REPRESENTATION
 
Appellant represented by:     Connecticut Department of 
Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran had verified U.S. Naval Reserve inactive duty for 
training from August 1, 1997, to August 12, 1997, and from 
October 2, 1998, to October 3, 1998.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford , Connecticut which denied 
entitlement to service connection for the disorders listed on 
the title page of this decision.
 
Although issues 2 and 3 were not styled as noted above when 
this appeal was initially reviewed by the Board in 2006, the 
Veteran's claim for service connection has always been based 
on an assertion that her claimed memory loss and left-sided 
weakness were residuals of a stroke she sustained in 1998.
 
As just alluded to, the Board remanded the case in September 
2006 to the RO, via the Appeals Management Center (AMC), in 
Washington , DC , for additional development.  AMC/RO 
substantially completed the additional development as 
directed, granted service connection for the stroke, 
effective August 2001, as noted in a March 2009 rating 
decision, continued to deny the claims set forth on the cover 
sheet, and returned the case to the Board for further 
appellate review.
 
For the reasons set forth in the REMAND portion of the 
document below, the appeal of the issue of entitlement to 
service connection for left sided weakness is REMANDED to the 
RO via the AMC, in Washington , DC .  VA will notify the 
Veteran if further action is required.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence of record shows the 
Veteran was not diagnosed with a respiratory disorder or 
otherwise shown to have had a respiratory disorder during a 
period of active duty for training or inactive duty for 
training.
2.  The preponderance of the probative evidence indicates 
that memory loss, or a cognitive disorder, is not related to 
the service-connected cerebrovascular accident (stroke).
 
 
CONCLUSIONS OF LAW
 
1.  A respiratory disorder was not incurred in or aggravated 
during active duty for training or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.304(b), 3.306 (2008).
 
2.  Memory loss, or a cognitive disorder, was not incurred in 
or aggravated during active duty for training or inactive 
duty for training; and, neither is it proximately due to, the 
result of, or aggravated by, the service-connected stroke.  
38 U.S.C.A. §§ 1101(24), 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 3.303, 
3.307, 3.309(a), 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
February 2002 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Pursuant to the Board's 
September 2006 remand, an October 2006 AMC letter reiterated 
the information provided in the February 2002 letter, and 
also provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  The October 2006 AMC letter was fully content-
compliant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, following issuance of the October 2006 
letter, the claim was reviewed on a de novo basis, as shown 
in the March 2009 Supplemental Statement of the Case.  This 
cured any timing-of-notice error that may have existed 
rendered it harmless.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case is sufficient to cure a timing defect).
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While she may not have received full notice 
prior to the initial decision, after notice was provided, she 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims by presenting pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Thus, the Board may 
address the merits of this appeal.  See 38 C.F.R. § 3.159(c).
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 106; 
38 C.F.R. § 3.6(a) (2003).
 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection on a presumptive basis 
is not available where the only service performed is active 
duty for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. at 476-78.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
 
Analysis
 
Respiratory Disorder.
 
The September 2008 VA examination report notes the Veteran's 
long-asserted history of an acute episode of shortness of 
breath while on a tour of active duty for training in Puerto 
Rico.  She asserts she was working at a construction site 
where she was responsible for moving cement blocks, and she 
was exposed to a dusty environment.  Two days after working 
at the site she was sent to the hospital after she developed 
increasing shortness of breath.  An emergency 
crycothyroidotomy was considered, but she responded to 
Benadryl.  She told the examiner she continued to have 
wheezes upon exertion in very hot humid weather.  She used 
nebulizers and also carried epinephrine for use as needed.  
The Veteran reported continued episodes of bronchospasm, and 
she used Albuterol until two years prior to the examination.  
She told the examiner that as long as she remained in her air 
conditioned home, he symptoms were minimized, and had 
decreased.  Physical examination revealed no sinus tenderness 
and a clear oropharynx.  There was no lymphadenopathy.  
Examination of the heart revealed regular sinus rhythm with 
few bilateral upper airway wheezes on forced aspiration.  The 
examiner ordered pulmonary function tests.  Pending the 
results of those tests, the examiner entered a diagnosis of 
restrictive airway dysfunction syndrome with acute 
exacerbations due to changes in weather, which are connected 
to the claimed initial exposure to dust and respiratory 
irritants at the time of the first episode in Puerto Rico .  
The September 2008 pulmonary function test examination report 
noted a normal spirometery.
 
The Board notes the examiner's finding of a positive nexus 
but, in light of the results of the pulmonary function tests, 
it is based on the Veteran's history as she reported it to 
him.  The Board, however, finds no basis on which to find her 
reported history credible-or reliable.
 
The Veteran's February 1996 Report of Medical History for her 
examination at enlistment in the Naval reserve notes she 
denied any prior history of asthma.  The only prior 
respiratory-like symptoms she noted was seasonal hay fever.  
Her lungs were assessed as normal.  Thus, she is presumed to 
have been in sound condition as concerns her respiratory 
system.  38 C.F.R. § 3.304(b).
 
While there are several medical records that date from 
October 1997 to the effect the Veteran has been variously 
diagnosed with asthma, with episodic dyspnea and dust mite 
allergy, and reactive airway dysfunction syndrome, there 
simply is no evidence, other than her reported history, to 
support the Veteran's assertion she required hospitalization 
for a respiratory attack during a tour of inactive duty for 
training in 1997.  December 1997 records of New Milford 
Hospital , CT , note she presented at the emergency room 
accompanied by two co-workers with complaints of tightness of 
the throat and difficulty breathing.  She reported she had a 
reaction  similar in nature, but more severe, when she was in 
the Navy.  Examination of her chest revealed audible breath 
sounds with expiratory wheezing and transmission of 
stridorous sounds.  The skin was pale but no rash was noted.  
She was administered epinephrine subcutaneously, and Benadryl 
and Solu-Medrol, both IV.  She soon became less anxious and 
her breathing was improved.  The diagnosis was acute 
anaphylactic reaction of unknown etiology.
 
A week later she again presented from her job at Kimberly 
Clark with a complaint of difficulty breathing.  She reported 
she had a newly developed allergy to eggs.  The primary 
symptom noted by the examiner was that she spoke in a 
whisper.  She was administered epinephrine subcutaneously and 
given a cool mist treatment.  Upon discharge she was given 50 
mg of Benadryl.  Her discharge diagnosis was allergic 
reaction.  The Veteran's primary care physician, Dr. B, 
referred her to an allergist.
 
The January 1998 report of Allergy and Asthma Associates 
notes the Veteran reported three episodes of severe 
difficulty breathing/shortness of breath caused by the 
sensation of throat closure.  The first was the asserted 
August 1997 incident she reported occurred in Puerto Rico .  
She woke up in the middle of the night gasping for air, and 
she had difficulty speaking.  She sought medical attention 
the next day, but the examiner detected no abnormalities.  
She departed but returned 15 minutes later after experiencing 
acute shortness of breath secondary to sensation of throat 
closure.  Oxygen, epinephrine, and Benadryl, were 
administered without improvement.  She was transferred to a 
local Naval hospital where a tracheotomy was almost 
performed, when her throat closure resolved and she rapidly 
improved.  The other two incidents were the those of December 
1997 set forth above.
 
The report also noted that over a period of many years the 
Veteran had symptoms suggestive of allergic rhino-
conjunctivitis, including sneezing, post nasal drip, nasal 
itching, nasal blockage, itching of the ears, etc.  Mouth 
breathing was also intermittently present.  The examiner 
noted the symptoms were perennial or perhaps worse during the 
spring.  The diagnostic impressions noted in the report 
included episodes of laryngeal edema or vocal chord 
dysfunction, possible bronchospastic cough/asthma, and 
possible rhinitis allergy.
 
Dr. B's records note the Veteran continued to experience 
periodic exacerbations of her symptoms from January 1988 
through Summer of 1998.  His January 1998 note indicated the 
Veteran's dust mite allergy did not explain all of her other 
symptoms.  The episodes of shortness of breath could be 
manifestations of asthma/restrictive airway disease, or a 
problem involving the vocal chords or laryngeal area, or 
vocal chord dysfunction, all of which were transient.  Dr. B 
also noted there could be a psychological/anxiety component 
to the Veteran's issues, but she denied any possibility of an 
emotional component.
 
A December 1999 letter from the Navy Recruiting Command 
included a copy of the Veteran's assignment history.  It 
notes an active duty tour was performed from August 1st to 
12th, 1997.  It does not, however, note where the Veteran 
actually performed the duty, but it does note the unit she 
was assigned to was a naval mobile construction battalion.  
The Board acknowledges that it is not at all unlikely that 
she in fact served a tour of active duty for training in 
Puerto Rico ; but, did the Veteran in fact require 
hospitalization for a respiratory distress episode while 
there?
 
While the Veteran has consistently reported a history of 
having experienced a severe shortness of breath experience in 
Puerto Rico in 1997, the Board deems it highly noteworthy 
that the considerable amount of documentation and medical 
records associated with her October 1998 stroke, to include 
the Naval Physical Evaluation Board, makes no mention of a 
prior hospitalization for a respiratory disorder in Puerto 
Rico or elsewhere.  AMC/RO informed the Veteran of this fact 
and asked that she provide records or other evidence to 
support her claim she was hospitalized in Puerto Rico , but 
she did not provide any additional evidence.  There also is 
the matter of whether any claimed episode in Puerto Rico was 
the inception of a chronic disorder or an acute and 
transitory event.
 
As set forth above, the Veteran's recurrent episodes started 
after her active duty for training tour in 1997.  Her March 
1999 and November 1999 Reports of Medical History indicate 
she noted only hay fever and denied any prior history of 
asthma.  This is clearly inconsistent with Dr. B's records.  
Further, the November 1999 Report Of Medical Examination For 
Retention notes her lungs and chest were assessed as normal.  
Thus, the preponderance of the evidence indicates that 
whatever episode the Veteran may have experienced during a 
1997 tour of active duty for training was an acute and 
transitory event, rather than the onset of a chronically 
disabling disorder.  Dr. B's records note the Veteran 
experienced such acute exacerbations prior to her enlistment 
in the Naval reserve.  While the underlying propensity may 
ultimately have evolved into a chronic entity the 
preponderance of the evidence is that it did not occur during 
a tour of active duty for training or inactive duty for 
training.  38 C.F.R. § 3.303.  Therefore, entitlement to 
service connection for a respiratory disorder is denied.
 
Memory Loss.
 
A private November 1999 entry notes the Veteran was treated 
as if she sustained a stroke in October 1999 though a 
computed tomography scan and an MRI examination revealed no 
evidence of such an event.  The examiner noted the Veteran 
had no problems with confusion as of the day of that visit.  
A December 2000 report of Yale Neurology Clinic noted her 
memory was normal, as was attention and calculation.  A 
February 2001 note from the same clinic notes the Veteran's 
medical retirement from the Navy as of December 2000, and 
that the Veteran reported having been quite forgetful as of 
late, along with other symptoms that reportedly had been 
present over the prior two years.  She stated that she never 
reported them for fear of being discharged from the Navy.  
Mental status examination revealed her memory, attention and 
calculation abilities to be normal.  A November 2001 note 
shows that her memory was again assessed as normal.
 
An October 2001 report prepared by Wendy Underhill, Ph.D., 
noted a history of losing consciousness while serving in the 
reserve.  The Veteran stated that she was initially diagnosed 
with a stroke, but all tests were negative.  Mental status 
examination revealed a mild to moderately impaired memory.  
The examiner found no evidence of malingering.  She was noted 
to function in the low average intelligence range.  Her 
impaired working memory and short term verbal memory were 
judged to be neurologically based.  

A January 2002 VA mental examination report notes the Veteran 
reported difficulties with attention, concentration, and 
short-term memory.  She described particular difficulty 
learning new information.  She noted her remote memory was 
intact, but she described occasional word-finding 
difficulty.  Mental status examination revealed that the 
Veteran's thoughts were logical and organized, with no 
evidence of a thought disorder.  While there was some slowing 
and difficulty with word finding at times, her speech was 
within normal limits.  The examiner noted the Veteran's 
complaints of limitations in attention, concentration, and 
memory, but found they were not particularly evident during 
the interview.  No Axis I diagnosis was rendered, and the 
examiner noted the Veteran's presentation did not suggest 
conversion or malingering-though a definitive medical 
diagnosis would be useful.  He recommended a 
neurophysiological examination.
 
A neuropsychological evaluation was conducted in March 2002.  
The Veteran displayed general information processing slowing 
which negatively impacted her performance.  She was 
cooperative throughout the testing.  Testing revealed 
deficits in auditory concentration and tracking; visual 
concentration; tactile and auditory extinction for the left; 
verbal learning; immediate and delayed verbal, and visual, 
recall and recognition; visual abstraction and reasoning; 
perceptual self-regulation; verbal fluency; and, shifting 
cognitive sets.  The results were considered consistent with 
a dementia secondary to residuals of a stroke, but the 
Veteran maintained the capacity for competence.
 
Pursuant to the Board's 2006 remand, another 
neuropsychological evaluation was conducted to address the 
Veteran's claimed memory problems.  The November 2008 
examination report notes the Veteran denied any prior 
learning disability.  She noted working at a factory after 
service separation, but she could not remember where or for 
how long.  At the time of this evaluation she was homemaker.  
The Veteran reported memory problems and noted she forgot 
names and could not get out the words she was trying to say.  
She was not sure when her memory problems started.  She also 
complained of physiological problems, which she said started 
in October 1999.  The examiner noted the clinical and 
diagnostic tests that had been deemed normal, as well as the 
2002 neuropsychological evaluation and the assessment based 
on it.
 
The examiner noted the Veteran was pleasant throughout the 
evaluation.  She displayed a delayed response latency to 
almost every question, and was quite slow in completing 
tasks.  Her conversational speech was characterized by 
hypophonia and a slightly unusual rhythm, rate, and prosody.  
She was a poor historian and had difficulty remembering 
seemingly significant aspects of her life.  She was 
administered a number of tests, to include a test of memory 
malingering, word memory test, and brief visuospatial memory 
test.
 
The Veteran was found to demonstrate inconsistent effort 
throughout the evaluation.  Her results on the Test of Memory 
Malingering were below suggested cutoffs for credible effort 
on the first learning trial, above cutoffs on the second, and 
just below cutoffs on the third.  The Veteran exhibited 
increased response latency on almost every item, which was 
suggestive of suboptimal effort.  The Veteran's results on 
indices within tests sensitive to suboptimal effort were 
below expectation.  On one forced choice condition of a word 
list learning task, she only chose 13 out of 16 target words, 
which was lower than the performance of most individuals with 
even significant cognitive impairment.  

On most neuropsychological tests, the Veteran's performance 
was inconsistent and difficult to interpret.  For example, on 
letter fluency she performed within the low average range, 
while on semantic verbal fluency, generally an easier task, 
she performed within the moderately-to-severely impaired 
range.  On a verbal list learning and memory task, 
traditionally considered to be a difficult measure, the 
Veteran generally performed within the low average to mildly 
impaired range on five learning trials, and exhibited an 
adequate learning slope across the five trials.  She 
performed in the moderately-to severely impaired range on 
delayed recall and was moderately impaired on recognition 
testing.  Her memory for a simple array of figures, however, 
was within the severely impaired range for total learning and 
delayed recognition.  While she accurately drew the figures 
on a copy condition, she switched their positions on the 
page, an unusual pattern of response.
 
The examiner noted the Veteran's test results might not be an 
accurate reflection of her neuropsychological functioning, 
and that her results from the evaluation should be 
interpreted with great caution and with the understanding 
that symptom amplification may be present.  The examiner also 
noted the prospect the Veteran's performance/profile may have 
been due to variations in her ability to attend and 
concentrate.  Still, she was able to follow instructions 
throughout the testing process; and, her estimated premorbid 
verbal intellectual functioning was within the average 
range-based on a test of reading increasingly difficult 
words.  The Veteran's visuoconstructive performance, as 
measured by a test of manipulation of blocks, was within the 
average range.  Finally, the examiner noted, on self-reported 
measures of anxiety and depression, the Veteran endorsed 
minimal psychiatric symptoms.
 
The Board that must assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the November 2008 
neuropsychological evaluation more thorough and comprehensive 
than the 2001 and 2002 evaluations and accords the 2008 study 
more weight.  Further, the 2008 examiner's interpretation of 
the 2002 results to the effect the Veteran had stroke-induced 
dementia was at odds with the other competent evidence of 
record.  In this regard, extensive records from Yale 
Neurological Clinic noted the Veteran's claim of 
forgetfulness but found that she had a normal memory.  
Further, medical entries related to the Veteran's other 
pathologies noted the prospect of symptom embellishment.  A 
May 2004 VA neurology outpatient note recorded that 
embellishment made it difficult to identify any neurological 
deficit that might be present.  If the Veteran actually 
manifested a significant dementia, the 2008 
neuropsychological evaluation would have detected it.
 
In an April 2007 statement, the Veteran asserted the Navy and 
VA have devoted insufficient attention to her case and her 
claimed disabilities and ailments, and they just hoped she 
would go away.  While the Veteran may sincerely believe that 
to be the case, sophisticated diagnostic and clinical tests 
administered since 1999 primarily reveal findings that are 
within normal limits.  In sum, the Board is constrained to 
find the preponderance of the evidence is against a finding 
of memory loss secondary to her stroke.  38 C.F.R. §§ 3.303, 
3.310.  The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 
 
ORDER
 
Entitlement to service connection for claimed breathing 
problems is denied.
 
Entitlement to service connection for memory loss, including 
as secondary to service-connected stroke residuals, is 
denied.
 
 
REMAND
 
A September 2008 VA neurological examination report includes 
the examiner's finding that it was at least as likely as not 
that left-sided weakness was causally related to her service-
connected stroke.  Upon receipt of the examination report, 
the AMC, as noted in the March 2009 supplemental statement of 
the case, determined the medical opinion lacked credibility 
because it was contrary to other medical reports and opinions 
in the claims file.  It did not refer the examination report 
back to the examiner for an explanation of the rationale for 
his opinion.  Thus, this issue must again be remanded.  See 
Stegall v. West, 11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO will refer the claims file 
to the examiner who conducted the 
September 2008 examination and ask him to 
provide a rationale for the opinion 
expressed in the September 2008 
examination report.  The examiner should 
expressly indicate his agreement or 
disagreement with the other medical 
opinions and rationales of record.  If he 
cannot support his opinion on a basis 
other than conjecture or speculation, that 
should be stated as well.
 
The examiner is advised that, the term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.
 
If the examiner who conducted the 
September 2008 examination is no longer 
available, the AMC/RO shall refer the 
claims file to an equally or better 
qualified examiner for an opinion.  Should 
the substitute examiner advise an opinion 
cannot be rendered without an examination, 
the AMC/RO shall arrange the examination.  
The claims file must be provided for 
review by the examiner as part of the 
examination.
 
2.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, AMC/RO must implement 
corrective procedures at once.
 
3.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
her satisfaction, send her and her 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify her if further action is required 
on her part.  She has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


